 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   L.B.,                                                 No. CV-17-03316-PHX-SMB
10                     Plaintiff,                          ORDER
11   v.
12   Kyrene Elementary District No. 28,
13                     Defendant.
14
15             This is an appeal for judicial review of a final administrative decision of the Arizona
16   Office of Administrative Hearings (“OAH”) under the Individual with Disabilities

17   Education Act, 20 U.S.C. § 1400 et seq. (“IDEA”). (Doc. 1 ¶ 1, “Complaint”). L.B.
18   (“Parent”) brings this case on behalf of her child, J.B. She alleges that J.B. is a student with

19   behavior disabilities and Kyrene Elementary District No. 28 (the “District”) failed to

20   provide him with a Free Appropriate Public Education (“FAPE”) as required by IDEA.
21   Parent filed an Opening Memorandum. (Doc. 34, “Op.”). The District filed an Answering
22   Brief (Doc. 35, “Ans.”), to which Parent replied (Doc. 36, “Reply”). The Court previously

23   granted Parent’s motion to consider additional evidence. (Doc. 23).

24        I.      Background

25             J.B. was a student in the District. Parent alleges he has complex disabilities

26   including reactive attachment disorder, fetal alcohol syndrome, Klinefelter’s syndrome,
27   intellectual disability, attention deficit hyperactivity disorder, dyslexia, and dysgraphia.
28   (Complaint ¶ 6). She alleges the District did not provide sufficient services to J.B., thus
 1   denying him FAPE. An Administrative Law Judge (“ALJ”) at the OAH held a hearing over
 2   nine days between November 4, 2015, and January 11, 2016. On August 22, 2017, the ALJ
 3   issued a decision (IR 325, “ALJ Decision”) in favor of the District.
 4             Because the review of this case is fact-intensive and Parent is appealing multiple
 5   issues from the OAH decision, the Court will discuss the relevant facts of the case in
 6   conjunction with each issue. The opening brief lists the following issues:
 7       1. The District denied J.B. FAPE when it refused to complete evaluations or offer
 8             FAPE on December 19, 2013 and after until J.B. re-enrolled in the District;
 9       2. The District’s October 2, 2013 decision to not change J.B.’s Individual Education
10             Program (“IEP”) denied him FAPE;
11       3. The District denied J.B. FAPE by failing to conduct necessary evaluations; and
12       4. The District denied J.B. FAPE by failing to provide Parent with all of J.B.’s
13             education records.
14   Parent also alleges she should be reimbursed for J.B.’s private educational placements. The
15   Court will take each issue in turn.1
16       II.      Legal Standard
17             Under IDEA, an aggrieved party may bring a civil action in federal district court
18   after receiving the final decision of an ALJ. 20 U.S.C. § 1415(i)(2)(A). The moving party
19   bears the burden of proving the ALJ’s decision was not met by a preponderance of the
20   evidence. Clyde K. v. Puyallup Sch. Dist. No. 3, 35 F.3d 1396, 1399 (9th Cir. 1994). The
21   district court “shall receive the records of the administrative proceedings,” “shall hear
22   additional evidence at the request of a party,” and “basing its decision on the preponderance
23   of the evidence, shall grant such relief as the court determines is appropriate.” 20 U.S.C. §
24   1415(i)(2)(C).
25
26
     1
      Parent’s Complaint lists many more issues. (Doc. 1). The listed issues, however, are the
27
     only ones which are “argued specifically and distinctly.” California v. Azar, 911 F. 3d 558,
28   573 n.1 (9th Cir. 2018) (quoting Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994)).
     Accordingly, the Court will only consider the listed issues.

                                                  -2-
 1          Parent contends the Court must review the ALJ’s findings, conclusions, and
 2   decision de novo. (Op. at 2). In a judicial proceeding under IDEA, a reviewing court is
 3   required to conduct a modified de novo review. M.L. v. Fed. Way Sch. Dist., 341 F.3d 1052,
 4   1061 (9th Cir. 2003). The Court reviews de novo the question whether a school district’s
 5   proposed IEP provided a FAPE under IDEA. Timothy O. v. Paso Robles Unified Sch. Dist.,
 6   No. 14-55800, 2016 WL 2957215, at *9 (9th Cir. May 23, 2016). Mixed questions of law
 7   and fact are reviewed de novo, unless the question is primarily factual. Gregory K. v.
 8   Longview Sch. Dist., 811 F.2d 1307, 1310 (9th Cir. 1987). Courts must not “substitute their
 9   own notions of sound educational policy for those of the school authorities which they
10   review.” Bd. of Educ. of Hendrick Hudson Cent. Sch. Dist. v. Rowley, 458 U.S. 176, 206
11   (1982). However, it is a matter of district court discretion to decide the degree of deference
12   to give to the ALJ’s determination. Ojai Unified Sch. Dist. v. Jackson, 4 F.3d 1467, 1474
13   (9th Cir. 1993). In reviewing the administrative record as a whole, courts may accept the
14   conclusions of the ALJ that are supported by the record and reject those that are not. Fed.
15   Way, 341 F.3d at 1061–62.
16          IDEA does not require school districts to provide the “best” education. J.W. v.
17   Fresno Unified Sch. Dist., 626 F.3d 431, 439 (9th Cir. 2010). It merely sets a “basic floor
18   of opportunity.” Id. The District “must provide Student a FAPE that is ‘appropriately
19   designed and implemented so as to convey’ Student with a ‘meaningful benefit.’” Id. at
20   432–33 (quoting Adams v. State of Or., 195 F.3d 1141, 1149 (9th Cir. 1999)). IDEA also
21   “does not require a district to comply with every parent request.” K.S. v. Fremont Unified
22   Sch. Dist., 545 F. Supp. 2d 995, 1009 (N.D. Cal. 2008). The District must, however,
23   “seriously consider the parents’ concerns, and when there is no agreement, provide the
24   parent with the opportunity to challenge the IEP at a due process hearing.” Id.
25      III.   Analysis
26          The ALJ Decision is a 130-page order setting forth the witnesses, evidence, and
27   issues at the hearing along with detailed findings of fact. The ALJ states she considered the
28   entire record, including all the testimony and every exhibit. (ALJ Decision at 10 n.28).


                                                 -3-
 1   Because the Court finds the ALJ was thorough and careful in her findings, the Court
 2   concludes they are entitled to significant weight. JG v. Douglas Cnty. Sch. Dist., 552 F.3d
 3   786, 793 (9th Cir. 2008). The Court will consider the issues in the order that Parent briefed
 4   them.
 5      1. Did the District deny J.B. FAPE by not completing evaluations or offering FAPE
           after December 19, 2013, unless J.B. re-enrolled in the District?
 6
             The ALJ ruled that the District did not have IDEA obligations after J.B.’s October
 7
     14, 2013 withdrawal from the District and that Parent failed to plead the District was
 8
     required re-evaluate and re-offer FAPE after December 19, 2013. (ALJ Decision at 103–
 9
     06, 124–25). Parent argues this was error, as the Local Education Agency (“LEA”) where
10
     a child resides is responsible for providing FAPE to the child and she properly pleaded this
11
     issue below. Alternatively, if the Court concludes the claim was not properly raised below,
12
     Parent argues the Court should still consider the claim because it is an issue of law and the
13
     record is fully developed.
14
             a.    Background
15
             On September 19, 2013, Parent provided the District 10-day notice of her intent to
16
     enroll J.B. in a private placement. (IR 277). In a prior written notice (“PWN”) dated
17
     October 4, 2013, the District offered to pay for Parent’s desired private placement for the
18
     second quarter of the school year with the plan to transition J.B. back to the District by
19
     January 6, 2014. (IR 287). “[J.B.] was withdrawn from [the District] and parentally placed
20
     at [private placement] on October 15, 2013.” (IR 291).
21
             While J.B. was in this private placement, Parent and the District continued
22
     discussions to transition J.B. back to a District school. Parent requested speech and
23
     occupational therapy services on November 4, 2013, which the District made available at
24
     one of its elementary schools. (IR 291). On December 3, 2013, the District met with Parent
25
     to review a speech language evaluation. (IR 147). There were also many emails between
26
     various officials at the District and Parent. (IR 207). District personnel even visited J.B. at
27
     the private placement, which Parent argued “traumatized” J.B. (IR 85 at 26). On December
28
     19, 2013, the District held a Multidisciplinary Evaluation Team (“MET”) meeting attended

                                                  -4-
 1   by Parent, officials from the District, and officials from the private placement. (IR 303).
 2   After that meeting, the District issued a final PWN.
 3          The District’s final PWN on December 19, 2013, noted that J.B. was no longer
 4   enrolled in the District and Parent had rejected a written agreement meant to transition J.B.
 5   from a private parental placement back into a District school. (IR 303 at 15). Instead of
 6   accepting the District’s plan to transition J.B. from a private placement back to a District
 7   school, Parent offered a different plan, which the District refused. (IR 303 at 15; see IR
 8   241). The PWN further noted the District’s attempts to evaluate J.B. at the private
 9   placement were rejected by Parent because she believed it would be too traumatic for J.B.
10   (IR 303). Parent proposed other methods of evaluation that the District thought would be
11   unsuccessful. The PWN concluded with, “As [J.B.] is not currently a student enrolled in
12   Kyrene School District, no further [Multidisciplinary Evaluation Team/Individual
13   Education Plan] meetings will take place. Should [L.B.] choose to enroll [J.B.] as a student
14   in Kyrene, we are ready[,] willing[,] and able to implement his [Individual Education Plan]
15   as written and proceed with the evaluation process.” (Id.).
16          The ALJ’s Decision substantiated the District’s characterization of failed attempts
17   to evaluate J.B. She noted, “Parent was ‘adamant’ that she did not want any observations
18   by [the District] at [the private placement] and she specified, in writing, that she would not
19   allow any testing at that time.” (ALJ Decision at 107; see also ALJ Decision at 98 n.290).
20   In the findings of fact, the ALJ found no indication Parent agreed to evaluations after the
21   December 19 PWN. (ALJ Decision at 98 n.290). The record also contains multiple
22   instances of the District attempting to accommodate J.B. after his withdrawal. (See IR 241,
23   291, 299, 303). Parent alleges the ALJ’s conclusions are contrary to the record, and she
24   was willing to allow evaluations, but at a slower pace than the District wanted and under
25   different circumstances, such as by video, in an effort to prevent J.B. from being
26   traumatized by the presence of District personnel. (IR 241).
27          b.     Whether Parent sufficiently pleaded this issue
28          Parent claims she raised the issue of post-December 19 IDEA obligations in her


                                                 -5-
 1   seventh2 and tenth3 claims of the Amended Due Process Complaint filed February 6, 2015,
 2   in the Administrative proceeding. (IR 45). On March 19, 2015, the ALJ issued an order
 3   setting the issues for the hearing. (IR 111). Though Parent’s original claim seven alleged
 4   the District failed to provide FAPE by refusing to hold any additional IEP or
 5   multidisciplinary evaluation team (“MET”) meetings after she did not agree to the
 6   District’s written agreement to transition J.B. back into a District school in December 2013,
 7   the ALJ’s version of claim seven focused on Parent’s September 19, 2013, notice of intent
 8   to privately place J.B.:
 9                 Petitioners allege that Respondent violated IDEA by
                   attempting to contract with Parent outside the IEP process, or
10
                   coerce Parent to sign a contract for funding, regarding the
11                 “private placement” and refusing to fund the private
                   placement, and subsequently violated the IDEA by refusing to
12                 hold IEP or multidisciplinary evaluation team (“MET”)
13                 meetings or provide any IEP services to Student.
14   (IR 111 at 4 ¶ 7) (emphasis in original). The ALJ’s restated issue included a footnote that

15   indicated the ALJ was most concerned about what happened after Parent “gave ten-day

16   notice of private placement on September 19, 2013.” (IR 111 at 4 n.12). The ALJ’s version

17   of claim ten was also slightly different than the Amended Complaint. It stated: “Petitioners

18   allege that Respondent denied FAPE to Student by unilaterally withdrawing Student from

19   the District on October 14, 2013 and thereafter, refusing to provide any IDEA special

20
21
     2
       Claim seven as it appears in the amended due process complaint: “Whether [the District]
     denied J.B. a FAPE by attempting to enter into contractual relationships with Parent,
22   outside of the IEP process; attempting to coerce Parent into signing [the District’s]
23   unilateral contract; threatening or refusing (after Parent refused to sign [the District’s]
     contract) to fund the private placement it had agreed to fund and in refusing thereafter to
24   hold any additional IEP or MET Meetings or to provide any IEP-related services to J.B.;
     and using the temporary private placement as a bargaining chip for trying to get Parent to
25
     sign [the District’s] contractual agreement. (December 2013).” (IR 45 at 37–38).
26   3
       Claim ten as it appears in the amended due process complaint: “Whether [the District]
     denied J.B. a FAPE by unilaterally withdrawing him from [the District] after Parent would
27
     not enter into a contractual agreement with [the District] regarding J.B.’s special education
28   placement and services and thereafter refusing to provide direct instruction and special
     education services to J.B. unless and until he was re-enrolled by Parent.” (IR 45 at 38).

                                                 -6-
 1   education services unless and until Student re-enrolled in District.” (IR 111 at 5 ¶ 10).
 2   Because Parent could have objected or attempted to clarify the ALJ’s re-articulation of the
 3   issues but seemingly did not, the Court will only consider whether the issues set by the
 4   ALJ sufficiently pleaded that the District was required by IDEA to evaluate and offer FAPE
 5   to J.B. prior to him re-enrolling in the District.
 6          In Parent’s post-hearing arguments, she argued the “District failed to provide J.B.
 7   FAPE by refusing to develop an IEP based on his present levels in December 19, 2013.”
 8   (IR 85 at 25). The ALJ referred to this argument as a “new issue” not within the issues
 9   articulated in its order setting the issues for the hearing. (ALJ Decision at 103). She
10   explicitly concluded that such an argument did not fall under issues seven or ten because
11   neither of those issues dealt with “developing an IEP.” (Id.). In ruling on issue ten, she
12   concluded the District had made its offer of individualized special education services and
13   met its obligations under IDEA because the District did not have an obligation to provide
14   specialized services after J.B. withdrew from the District on October 14, 2013. (Id. at 106).
15   In considering issue 7, the ALJ focused primarily on the time following Parent’s notice of
16   intent to seek a private placement in September 2013 and recounted the meetings after that
17   notice. (Id. at 124–25).
18          The Court disagrees with the ALJ and the District that Parent failed to plead this
19   issue.4 Issue seven makes reference to contracting outside of the IEP process. The most
20   natural reading to the Court is that reference includes the written agreement outlining the
21   District’s plan to transition J.B. from the private placement back to a District school. Issue
22   seven also mentions the private placement and refusing to fund it, which is exactly the topic
23   of the written agreement that Parent rejected on December 19, 2013. Subsequent to Parent
24   rejecting that agreement, the District refused to hold IEP or MET meetings until J.B. re-
25   enrolled in the District. While it is possible this issue may relate to multiple contracts and
26
     4
       The District brought to the Court’s attention that Parent has another pending matter in
27
     OAH against the District with a substantially similar issue as this one. That matter has been
28   stayed pending the outcome of this case. Because that case is not before the Court, the
     Court makes no conclusions about its merits or relationship to this case.

                                                   -7-
 1   meetings, the District has not explained why it would not relate to the proposed written
 2   agreement that parent rejected on December 19, 2013, and any subsequent IEP meetings.
 3            Issue ten also lends support to Parent. The issue it raises involves the District’s
 4   obligations to provide special education services after J.B.’s withdrawal from the District.
 5   Parent was alleging the District owed special education services under IDEA to J.B., which
 6   is necessarily relevant to the District’s FAPE offer. The issue it raises is whether IDEA still
 7   required the District to provide special education services (and what type in what quantity)
 8   after J.B. withdrew from the District, which includes the time after December 19, 2013.
 9   Accordingly, the Court finds the issue of whether the District was required to complete IEP
10   evaluations and offer FAPE after J.B. withdrew from the District was properly raised.
11            c.    Whether the District was required to evaluate J.B. and offer FAPE after
                    December 19, 2013
12
              Relying on Hack v. Deer Valley Unified School District, Parent argues that the
13
     district in which she resides is responsible for offering FAPE to J.B. No. CV-15-02255-
14
     PHX-JJT, 2017 WL 2991970, at *5–6 (D. Ariz. July 14, 2017). The District agrees it had
15
     an obligation to offer J.B. FAPE. (Ans. at 13). The District argues that it did not violate
16
     IDEA, however, because it repeatedly offered FAPE, frequently reviewed J.B.’s IEP, and
17
     points to federal guidance that relieves a LEA from offering FAPE “[i]f the parent makes
18
     clear his or her intention to keep the child enrolled in” an out-of-district private school.
19
     Assistance to States for the Educ. of Children with Disabilities & Preschool Grants for
20
     Children with Disabilities, 71 Fed. Reg. 46540-01, 46593, 2006 WL 2332118 (Aug. 14,
21
     2006).
22
              As Hack explains, the ALJ was incorrect and a district does have IDEA obligations
23
     to a student residing within the district even after the student withdraws. “[A] school
24
     violates IDEA when it withholds an offer of a FAPE from a student residing in that district
25
     until parents enroll the student.” Hack, 2017 WL 2991970, at *6 (citing cases); see 71 Fed.
26
     Reg. 46540-01 at 46593 (“[T]he LEA where the child resides is responsible for making
27
     FAPE available to the child.”). Therefore, IDEA requires a district to offer a student FAPE
28
     “upon request of Parents.” Hack, 2017 WL 2991970, at *6 (citing J.W. ex rel J.E.W. v.

                                                  -8-
 1   Fresno Unif. Sch. Dist., 626 F.3d 431, 459 (9th Cir. 2010)). In Hack, the student’s previous
 2   IEP had expired and the parents requested a new IEP before the student was to start
 3   kindergarten when the district refused to offer FAPE until the student enrolled. Id., at *5–
 4   6. This Court found such a scenario violated IDEA. Id. The Court is not convinced Hack
 5   is directly on point, however, as this case is factually much different. The school in Hack
 6   had not made an offer of FAPE that was rejected nor had it met with the parents multiple
 7   times in IEP meetings. Hack also, unlike here, involved a student with an expired IEP.
 8   Hack, 2017 WL 2991970, at *1; see 34 C.F.R. § 300.324(b)(1)(i) (school districts must
 9   review a student’s IEP at least annually).
10          The Court is unable to conclude on this record that the District denied J.B. FAPE in
11   this instance and must remand for further proceedings. The District argues it met its IDEA
12   obligations because it repeatedly offered FAPE and Parent repeatedly rejected the offers.
13   Indeed, it points to multiple PWNs that indicated the District’s offer of FAPE was to pay
14   for the private placement with the intent of transitioning back to the District for the
15   beginning of the second semester of the 2013–14 school year. In the October 4, 2013 PWN,
16   the District’s offer was to pay for the second quarter of the school year at the private
17   placement with an anticipated return to the District by January 6, 2014. (IR 287). In the
18   November 8, 2013, PWN, the District reiterated its offer was to pay for J.B.’s private
19   placement until December 20, 2013, with the goal of transitioning him back to the District
20   by January 6, 2014. (IR 291). And again, the PWN prepared December 5, 2013, noted the
21   District planned to pay for the private placement until December 20, 2013, with the goal
22   of transitioning J.B. back to the District as outlined in the October and November PWNs.
23   (IR 299). The December 5 PWN noted the District scheduled a December 19 meeting to
24   review existing data. (IR 299). It also noted Parent indicated she did not want to move
25   forward with the plan to transition J.B. back to the District by January 6, 2014. (IR 299).
26          On the other hand, the December 19, 2013 PWN suggests the reason the District
27   stopped evaluating J.B. was because he was not enrolled. (IR 303 “As [J.B.] is not currently
28   a student enrolled in Kyrene School District, no further MET/IEP meetings will take place.


                                                  -9-
 1   Should [Parent] choose to enroll [J.B.] as a student in Kyrene, we are ready[,] willing[,]
 2   and able to implement his IEP as written and proceed with the evaluation process.”). The
 3   December 19 PWN noted that the most recent IEP team meeting, conducted October 4,
 4   2013, less than three months prior, concluded that the appropriate least restrictive
 5   environment (“LRE”) was a self-contained classroom within the District, and Parent “was
 6   not willing to move forward with any portion of the plan to transition [J.B.] back to
 7   Kyrene.” (IR 303 at 15). The ALJ also ruled that after October 14, 2013, the District “had
 8   no IDEA obligation to offer or provide individualized special education services to Student,
 9   a child no longer enrolled with the [District], until Parent[] re-enrolled [J.B.].” (ALJ
10   Decision at 106). But the ALJ noted Parent also refused the District’s multiple attempts to
11   evaluate J.B. and did not appear to be softening from that position. (ALJ Decision at 98
12   n.290, 107). A public agency cannot reevaluate a student without parental consent. 34
13   C.F.R. § 300.300; see also Gregory K v. Longview Sch. Dist., 811 F.2d 1307, 1315 (9th
14   Cir. 1987) (“If the parents want [Student] to receive special education under the Act, they
15   are obliged to permit such testing.”). The record also lacks information as to what steps
16   Parent took after December 19, 2013, to request FAPE.
17          To state the applicable law more succinctly, the District is required to provide FAPE
18   to students that reside in its district, but it is not required to provide FAPE “if the parent
19   makes clear his or her intention to keep the child enrolled” in an out-of-district private
20   school. It also does not have to provide special education if Parent refuses to allow testing.
21   The District is, however, required to offer FAPE to a student upon request of Parent. From
22   the Court’s perspective, the record does not provide enough information to resolve these
23   competing tensions, and the Court will remand the case back to OAH for findings of fact
24   and conclusion of law as to: (1) whether Parent made clear she had no intention of re-
25   enrolling J.B. at the District; (2) whether her rejection of District’s attempted evaluations
26   relieved the District of its IDEA obligations; (3) whether Parent’s rejections of the final
27   FAPE offer, in December 2013, relieved the District of further obligations under IDEA;
28   and (4) whether she made any attempts after December 19, 2013, to request FAPE.


                                                 - 10 -
 1      2. Did the District’s October 2, 2013, decision to not change J.B.’s IEP deny J.B.
 2          FAPE?
 3          Parent contends the District denied J.B. FAPE by failing to change his IEP after
 4   October 2, 2013. She alleges the District made its decision not to change the IEP based on
 5   incorrect data and claimed the data supported a change. (Op. at 19). In her view, the data
 6   showed the opposite: that J.B. was not making progress and actually regressing. (Id.).
 7          An IEP needs to be reviewed “periodically, but not less frequently than annually.”
 8   20 U.S.C. § 1414(d)(4)(A)(i). “The adequacy of a given IEP turns on the unique
 9   circumstances of the child for whom it was created.” Endrew F. ex rel. Joseph F. v.
10   Douglas Cnty. Sch. Dist. RE-1, 137 S. Ct. 988, 1001 (2017). “Appropriate progress” is
11   determined on a case-by-case basis, and there is no “bright-line rule” to determine whether
12   it is being made. Id. The absence of a clear rule, however, is not “an invitation to the courts
13   to substitute their own notions of sound educational policy for those of the school
14   authorities which they review.” Id. (quoting Bd. Of Educ. of the Hendrick Hudson Cent.
15   Sch. Dist. v. Rowley, 458 U.S. 176, 206 (1982)). It is not the Court’s role to “resolve
16   ‘persistent and difficult questions of educational policy.’” Rowley, 458 U.S. at 208 (quoting
17   San Antonio Ind. Sch. Dist. v. Rodriguez, 411 U.S. 1, 42 (1973)).
18          By asking the Court to consider all the data she lays out in the brief, Parent is asking
19   the Court to substitute its own notions of sound educational policy for the District’s. This,
20   combined with the significant weight afforded to the ALJ, dooms her claim. Though it is
21   not clear whether Parent directly pleaded this issue below, it is clear the ALJ considered
22   the statistical data when she made her decision. Parent asserts this allegation is
23   encompassed by her Issue three, which alleged in very general terms that the District failed
24   to provide FAPE to J.B. by not providing relevant direct special education goals and
25   services. The ALJ Decision dismissed Issue 3 because it lacked specificity as to what
26   particular goals and services should have been included in or excluded from J.B.’s IEPs.
27   (ALJ Decision at 117).
28          Nevertheless, portions of the ALJ Decision discuss some of the relevant data that


                                                 - 11 -
 1   Parent contends should have triggered a new IEP in October 2013. (ALJ Decision at 23,
 2   39, 51, and 70–71). The decision explicitly noted it reviewed daily point sheets, bus
 3   incident sheets, and teacher testimony (ALJ Decision at 113). The ALJ considered the data,
 4   including what caused J.B.’s behavior to fluctuate, such as being tired or hungry. (ALJ
 5   Decision at 114). The District believed his behavior was consistent with students who have
 6   mental health challenges. (IR 332 at 1979). As one witness for the district put it, it was
 7   early in the new school year, and, in that population of students, it was not unusual for a
 8   student to have difficulty adjusting to a new school year or coming back to school from
 9   long breaks. (Id.).
10            Parent contends the behavior data was inaccurate because the system changed how
11   it recorded J.B.’s behavior from the year prior. In her view, the data showed J.B. was not
12   making progress on his behavior goals and problem behaviors were increasing in frequency
13   and duration. (Op. at 19). She was also upset with the District’s frequent restraining of J.B.
14   (Id.).
15            The District acknowledges some discrepancy in the data. (Ans. at 20). Errors in the
16   data, however, were minor and would have very little difference on impact trends. (IR 327).
17   Additionally, the raw numbers do not tell the whole story. J.B.’s teacher also testified that
18   his problem behaviors were “very short” and of “low and moderate” intensity. (IR 332).
19            The ALJ ultimately concluded that the data’s accuracy did not have a large effect
20   on her decision, instead basing it on the entirety of the record, including the observations
21   of teachers, behavior specialists, and counselors. (ALJ Decision at 111–114). The ALJ
22   made these conclusions in the context of considering J.B.’s functional behavioral
23   assessment (“FBA”) and not IEP discussions because Parent “did not raise an IDEA
24   allegation of a procedural violation, or FAPE-failure, due to the data, inaccuracy of the
25   data, lack of data, or recordkeeping.” (ALJ Decision at 112). The conclusions were a
26   discussion of the data that Parent believes show the District needed to change J.B.’s IEP in
27   early October 2013. The ALJ’s fact-intensive look at the unique circumstances of the
28   student is exactly what is required by IDEA and the caselaw. The Court gives significant


                                                 - 12 -
 1   weight to the ALJ’s Decision and will not reinterpret her well-reasoned findings. Parent
 2   will not prevail on this issue.
 3      3. Did the District deny J.B. FAPE by failing to conduct necessary evaluations?
 4          Parent argues the District needed to conduct a neuropsychological evaluation, a
 5   functional behavioral assessment (“FBA”), a speech-language evaluation, and an
 6   occupational therapy evaluation. A district must reevaluate each child with a disability if
 7   the district determines a student’s educational needs warrant a reevaluation or if the child’s
 8   parent or teacher requests a reevaluation. 34 C.F.R. § 300.303(a)(1–2). A reevaluation must
 9   occur at least every three years but not more than once a year unless the parent and district
10   agree otherwise. 34 C.F.R. § 300.303(b)(1–2). The District last reevaluated J.B. in
11   February 2011 (IR 143), meaning a reevaluation absent a parent or teacher’s request was
12   not due until February 2014. A student must be “assessed in all areas related to the
13   suspected disability.” 34 C.F.R. § 300.304(c)(4). The District, however, does not have to
14   comply with every parent request but only must “seriously consider the parents’ concerns.”
15   See Fremont Unified Sch. Dist., 545 F. Supp. 2d at 1009.
16          a. Neuropsychological evaluation
17          In Parent’s Amended Due Process Complaint (IR 45), she alleged the District failed
18   to do a number of evaluations, including an occupational therapy evaluation, a FBA, and a
19   speech and language evaluation. (IR 45 at 14–23). The Complaint did not include a
20   “neuropsychological evaluation,” though Parent alleges such an evaluation falls under her
21   requests for “academic and cognitive assessments.” (Op. at 27). A party may not raise
22   issues at a hearing that were not raised in the due process complaint. 34 C.F.R.
23   § 300.511(d). The ALJ found that a neuropsychological evaluation was not part of the
24   complaint or amended complaint and could not be raised. (ALJ Decision at 108).
25          The Court agrees with the ALJ and the District that the request for a
26   neuropsychological evaluation was not presented in the Amended Due Process Complaint.
27   The amended complaint mentions a previous neuropsychological “screening,” including a
28   footnote explaining what the screening is designed to do, but it does not say Parent ever


                                                 - 13 -
 1   requested the District to conduct one. It also asks for reimbursement of a
 2   neuropsychological evaluation Parent privately obtained. (IR 45). Parent does not point to
 3   any point of the hearing or of the pre-hearing filings that would indicate she requested a
 4   neuropsychological evaluation prior to filing her due process complaint.
 5          This conclusion is not an overly formalistic one. A district court reviewing an ALJ’s
 6   decision can consider claims not raised below if it is merely a legal issue with developed
 7   facts. Gerger v. Barnhart, 464 F.3d 968, 973 (9th Cir. 2006). The Court does not have
 8   developed facts as neither party has cited to anywhere in the record which would provide
 9   a workable definition of what a neuropsychological evaluation is. Parent alleges it falls
10   within her allegation for academic and cognitive testing (Op. at 26), while the District calls
11   it a “very specific type of evaluation conducted by a specific provider.” (Ans. at 22). The
12   Court is without facts to resolve the discrepancy and must conclude Parent failed to raise
13   the issue.
14          b. Functional behavioral assessment
15          Parent alleges the District should have conducted an FBA based the District
16   frequently restraining J.B. to control his behavior. He was restrained 16 times in 22 days.
17   Parent’s witnesses at the hearing testified that any student who is restrained more than 3
18   times in 6 months should prompt a district to do an FBA and failing to do so denied J.B.
19   FAPE. (Op. at 28).
20          The ALJ disagreed. As discussed in the second issue on appeal, the ALJ carefully
21   considered the behavior data presented by the parties. (ALJ Decision at 111–115). The ALJ
22   also considered the testimony of Parent’s witness and found his testimony to lack
23   foundation. (ALJ Decision at 114). She also found that the District was aware of J.B.’s
24   behaviors and consulted with Parent and Parent’s chosen counselor and the IEPs had
25   lengthy lists of behavioral supports. (ALJ Decision at 115).
26          An FBA is an assessment to determine the purpose or reason for behaviors of a child
27   in order to identify new interventions that may assist a child. D.O. v. Escondido Union Sch.
28   Dist., 3:17-cv-2400-BEN-MDD, 2018 WL 6653271, at *2 (S.D. Cal. 2018); IR 332 at


                                                 - 14 -
 1   1972. When an IEP team makes the determination that inappropriate behavior was the
 2   manifestation of the child’s disability, it must either conduct an FBA or, if a behavioral
 3   intervention plan has already been developed, review and modify the plan to address the
 4   behavior. 34 C.F.R. § 530(f). Failure to conduct an FBA does not make an IEP inadequate
 5   as long as the IEP “adequately identifies a student’s behavioral impediments and
 6   implements strategies to address that behavior.” M.W. v. N.Y.C. Dept. of Educ., 725 F.3d
 7   131, 140 (2d Cir. 2013).
 8          The IEP in effect at the time in question was issued in January 2013. It had extensive
 9   information regarding J.B.’s behavior impediments and goals, including a detailed
10   behavior support plan (“BSP”). (IR 158 at 521–23, 525–27, 530–35). The BSP had goals
11   for J.B., baseline targets, a list of potential antecedents to inappropriate behavior and ways
12   to address them, positive reinforcement behaviors, and interventions for unsafe or
13   disruptive behaviors. (Id. at 530–35). The ALJ also considered testimony from Lisa
14   Roberts, the District Behavior Intervention Teacher, who testified that the function of J.B.’s
15   behavior was to avoid tasks and get attention. (IR 332 at 1977). This was consistent with a
16   private FBA obtained by Parent in June 2014. (IR 169 at 5). The record supports the ALJ’s
17   conclusion that an FBA was not warranted because the District was aware of the functions
18   of J.B.’s behaviors
19          c. Speech-language assessment
20          Parent alleges the District should have conducted a speech-language evaluation as
21   the previous formal speech-language evaluation was done in 2009. The District was already
22   providing J.B. with speech-language services. (IR 258). Parent requested another speech-
23   language evaluation in January 2013, but the District determined it was unnecessary
24   because J.B. still qualified for speech-language services. (IR 329). Parent obtained a private
25   assessment in September 2013. (IR 173).
26          At the hearing, Diane Forbes, the District’s speech and language pathologist
27   testified that she believed J.B.’s speech and language services were appropriate and he was
28   making progress. Ms. Forbes also found the private assessment’s conclusions consistent


                                                 - 15 -
 1   with her experience. (IR 329 at 1108). The ALJ found that the District had the requisite
 2   information to address J.B.’s speech and language needs and J.B. was receiving the
 3   necessary treatment. (ALJ Decision at 110).
 4          The Court agrees with the ALJ. It is unclear what Parent thought an additional
 5   assessment would add. The District was providing speech and language services to J.B.
 6   and had a speech and language pathologist working with him who helped develop his IEP.
 7   The record demonstrates that an additional assessment was unnecessary.
 8          d. Occupational therapy assessment
 9          Parent alleges the District should have provided an occupational therapy
10   assessment. She obtained one privately. (IR 175). The District argues it had sufficient
11   information to meet J.B.’s occupational needs. The ALJ agreed below, largely relying on
12   testimony from Anne Prengel, the District’s certified occupational therapy assistant. (ALJ
13   Decision at 109). At the hearing, Ms. Prengel testified that each of the private assessment’s
14   recommendations were already being implemented. The January 2013 IEP also noted that
15   the District would provide occupational therapy services.
16          The Court agrees with the ALJ. The record supports that an occupational therapy
17   assessment was not necessary, as the District was providing occupational services and had
18   sufficient information to meet J.B.’s needs.
19      4. Did the District deny J.B. FAPE regarding J.B.’s education records?
20          Parent alleges the District failed to provide J.B. FAPE by not providing promised
21   explanations of J.B.’s IEP goal data and not promptly turning over video from an incident
22   on a bus involving J.B. A parent has a right to inspect “education records.” 34 C.F.R.
23   § 300.613(b). This includes a “right to a response from the participating agency to
24   reasonable requests for explanations and interpretations of the records.” Id. IDEA borrows
25   the definition of “education records” from the Family Educational Rights and Privacy Act
26   (“FERPA”). 34 C.F.R. § 300.611(b). FERPA defines education records as those records
27   that are “directly related to a student” and “maintained by an educational agency or
28   institution or by a party acting for the agency or institution.” 34 C.F.R. § 99.3.


                                                 - 16 -
 1          Here, the ALJ held the video from the bus incident was not an education record.
 2   (ALJ Decision at 129). There was no evidence regarding how the video was maintained or
 3   if an agency or other entity was responsible for doing so. (Id.). Parent does not point to any
 4   evidence to indicate that finding was incorrect. Therefore, the Court finds the bus video
 5   were not education records within the meaning of IDEA. Parent’s citation to a Utah case
 6   involving a surveillance recording found to be an education record under FERPA does not
 7   persuade the Court otherwise. See Byrner v. Canyons Sch. Dist., 351 P.3d 852 (Utah. App.
 8   2015). There, the video was “maintained by persons acting for the district.” Id. at 858–59.
 9   That key fact is missing here. Therefore, the Court agrees with the ALJ that the bus videos
10   were not education records.
11          Additionally, the District’s failure to create new documents to explain the existing
12   record is not an IDEA violation. A parent only has a right to a response to reasonable
13   requests for explanations of the records. Parent alleged that the District “tried to explain
14   the data but Parent was still confused.” (Op. at 31). She also alleges she asked several
15   questions on October 17, 2013, to which the District failed to respond. Her record cite for
16   that claim, however, goes to a portion of the transcript that does not seem to have any
17   relevance. (Id. (citing to IR 333 at 2299:4–13)). Even if the District failed to respond as
18   alleged by Parent, however, the Court finds this to be a harmless procedural error that does
19   not constitute a denial of FAPE. See L.M. v. Capistrano Unified Sch. Dist., 556 F.3d 900,
20   910 (9th Cir. 2008). The record does not support a conclusion that the lack of a response
21   from the District seriously infringed Parent’s opportunity to participate in meetings
22   concerning J.B.’s education. She still received the education records, including the data,
23   and, as mentioned above, used the data both here and at the ALJ proceedings to argue her
24   side. Accordingly, the Court affirms the ALJ Decision on this issue.
25      5. Reimbursement
26          Parent asks the Court to order District to reimburse her for the cost of tuition at the
27   private placements she chose after she withdrew J.B. from the District. (Op. at 31–32). She
28   also asks for reimbursement regarding the contested private assessments discussed above


                                                 - 17 -
 1   and for attorneys’ fees. (Id. at 32, 37). “[P]arents who unilaterally change their child’s
 2   placement during the pendency of review proceedings, without the consent of state or local
 3   officials, do so at their own financial risk.” Sch. Comm. of Burlington v. Dep’t of Educ. of
 4   Mass., 471 U.S. 359, 373–74 (1985). Parents are only entitled to reimbursement “for the
 5   cost of providing an appropriate education when a school district has failed to offer child a
 6   FAPE.” W.G. v. Bd. of Trustees of Target Range Sch. Dist. No. 23, 960 F.2d 1479, 1485
 7   (9th Cir. 1992) superseded in part by statute on other grounds. Funding may also be denied
 8   when a parent has “failed to cooperate with a school district or otherwise frustrated a
 9   district’s attempt to offer a FAPE.” Mr. and Mrs. A. v. New York City Dept. of Educ., 769
10   F. Supp. 2d 403, 419 (S.D.N.Y. 2011); see 20 U.S.C. § 1412 (Reimbursement for private
11   school placement may be reduced or denied “upon a judicial finding of unreasonableness
12   with respect to actions taken by the parents.”).
13            Parent has not established that she is the prevailing party in this action and her
14   request for reimbursement and attorneys’ fees is denied without prejudice. K.S. ex Rel P.S.
15   v. Fremont Unified Sch. Dist., No. C 06-07218 SI, 2008 WL 1774291, at *4 (N.D. Cal.
16   April 16, 2008) (holding that a remand in and IDEA case does not confer upon a plaintiff
17   the status of prevailing party”).
18      IV.      Conclusion
19            For the reasons explained above, the case is remanded back to the Arizona Office
20   of Administrative Hearings for consideration of the first issue Parent raised in this Court.
21            Accordingly, IT IS ORDERED affirming the decision of the Administrative Law
22   Judge as to all issues except one. The decision of the Administrative Law Judge is reversed
23   as to her finding that the parties had not properly raised whether the District had obligations
24   to evaluate J.B. and offer FAPE after December 19, 2013 and remanding for further
25   proceedings consistent with this order.
26            IT IS FURTHER ORDERED denying as moot Plaintiff’s Motion to Supplement
27   Authority (Doc. 40) without prejudice.
28


                                                 - 18 -
 1          IT IS FURTHER ORDERED directing the Clerk of Court to enter judgment
 2   accordingly and close this case.
 3                 Dated this 4th day of September, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              - 19 -
